                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    REPUBLIC FRANKLIN                               No. 4:20-CV-01741
    INSURANCE COMPANY,
                                                    (Judge Brann)
                Plaintiff,

         v.

    EBENSBURG INSURANCE
    AGENCY, KEYSTONE INSURERS
    GROUP, INC. and AMERICAN
    BUILDERS INSURANCE
    COMPANY,

                Defendants.

                              MEMORANDUM OPINION

                                   JUNE 2, 2021

        On September 24, 2020, Plaintiff, Republic Franklin Insurance Company,

(“Republic”), filed a three-count complaint against Defendants, Ebensburg

Insurance Agency (“Ebensburg”), Keystone Insurers Group, Inc. (“Keystone”),

and American Builders Insurance Company (“American”).1 Republic

subsequently amended its complaint on November 30, 2020.2 Republic seeks a

declaration that it is not required to defend or indemnify either Ebensburg or

Keystone in an action asserted against both by American.3 Ebensburg and

Keystone have now filed motions to dismiss.4


1
     Doc. 1.
2
     Doc. 12.
3
     Id.
4
     Doc. 16; Doc. 27.
        These motions are now ripe for disposition; for the reasons that follow,

Ebensburg’s and Keystone’s motions to dismiss are granted.

I.      STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be

dismissed, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”5 and “streamlines litigation by dispensing with needless discovery and

factfinding.”6 Where applicable, “Rule 12(b)(6) authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.”7 This is true of any claim,

“without regard to whether it is based on an outlandish legal theory or on a close

but ultimately unavailing one.”8

        Following the Roberts Court’s “civil procedure revival,”9 the landmark

decisions of Bell Atlantic Corporation v. Twombly10 and Ashcroft v. Iqbal11

tightened the standard that district courts must apply to 12(b)(6) motions.12 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.13 Accordingly, after


5
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
6
     Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
7
     Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
8
     Id. at 327.
9
     Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
     313, 316, 319-20 (2012).
10
     550 U.S. 544 (2007).
11
     556 U.S. 662, 678 (2009).
12
     Id. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
13
     Id. (citing Conley, 355 U.S. at 41).
                                                -2-
Twombly and Iqbal, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’”14

        “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”15 “Although the plausibility standard does not impose a

probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.”16 Moreover, “[a]sking for

plausible grounds . . . calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of [wrongdoing].”17

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”18 No

matter the context, however, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”19 Likewise, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”20


14
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
15
     Id.
16
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal citations
     omitted).
17
     Twombly, 550 U.S. at 556.
18
     Iqbal, 556 U.S. at 679.
19
     Id. at 678 (internal quotations omitted) (quoting Twombly, 550 U.S. at 557).
20
     Id.
                                                 -3-
         Nevertheless, when disposing of a motion to dismiss, the Court “accept[s] as

true all factual allegations in the complaint and draw[s] all inferences from the

facts alleged in the light most favorable to [the plaintiff].”21 The Court is not,

however, required to apply this tenet to legal conclusions.22 As a matter of

procedure, the United States Court of Appeals for the Third Circuit has directed

district courts evaluating motions to dismiss to proceed in three steps:

         (1)    The court must “tak[e] note of the elements [the] plaintiff must plead
                to state a claim”;
         (2)    The court “should identify allegations that, because they are no more
                than conclusions, are not entitled to the assumption of truth”; and
         (3)    “When there are well-pleaded factual allegations, [the] court should
                assume their veracity and then determine whether they plausibly give
                rise to an entitlement of relief.”23
II.      FACTS ALLEGED IN THE AMENDED COMPLAINT

         A.      The Underlying Action

         On August 28, 2019, American initiated suit against Keystone and

Ebensburg in connection to inaccurate information contained on a workers’

compensation insurance application that was submitted to American.24 In 2008,

American entered into an agency agreement with Keystone, a partnership

consisting of approximately 300 insurance agencies.25 This agreement allowed and


21
      Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
22
      Iqbal, 556 U.S. at 678; see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
      2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-bones’ allegations will
      no longer survive a motion to dismiss.”).
23
      Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
24
      Doc. 12 at ¶ 32; id. Ex. G at ¶¶ 9-10.
25
      Id. Ex. G at ¶¶ 9-10.
                                                   -4-
encouraged American to solicit, receive, and accept proposals for insurance,

including workers’ compensation insurance from other Keystone partner

agencies.26

        In 2015, Ebensburg, one of Keystone’s partner agencies, prepared and

submitted a workers’ compensation insurance application to American.27 The

application was submitted on behalf of Custom Installations, a roofing company

whose employees worked over 15 feet above the ground.28 American alleges in its

suit that information contained within this application was false, specifically, that

relating to the height at which Custom Installations’ employees worked.29

American contends that Ebensburg negligently, recklessly, intentionally, or

fraudulently submitted this information to American, which resulted in American

accepting a proposal that it otherwise would not have.30

        Prior to commencing suit against Keystone and Ebensburg, American sued

Custom Installations in 2015 seeking recission of the policy it had issued on the

basis of fraud.31 American did not learn that Ebensburg had completed Custom

Installations’ application until November 2017, after American conducted

depositions of two Ebensburg employees.32 American subsequently initiated the



26
     Id. Ex. G at ¶ 12.
27
     Id. Ex. G at ¶¶ 13, 20.
28
     Id. Ex. G at ¶¶ 17-20.
29
     Id. Ex. G at ¶¶ 20, 28-29.
30
     Id. Ex. G.
31
     Id. Ex. G at ¶ 40.
32
     Id. Ex. G at ¶ 38.
                                         -5-
underlying action against Keystone and Ebensburg in 2019.33 The complaint from

the underlying action asserts four counts: (1) professional negligence; (2) negligent

misrepresentation; (3) fraudulent misrepresentation; and (4) breach of contract

(against Keystone only).34 The case is currently pending before this Court.

         B.         The Present Action

         Republic issued an insurance policy to Ebensburg effective from September

1, 2019 to September 1, 2020.35 The policy covers Ebensburg’s liability for “any

‘claim’ arising out of a ‘wrongful act.’”36 The policy explains, however, that it

only applies to past “wrongful acts” where “[t]he insured had no knowledge that

such ‘wrongful act’ was likely to give rise to a ‘claim’ hereunder.”37 The policy

further provides that Republic must defend claims asserting that a wrongful act

was “intentional, criminal, fraudulent, dishonest, malicious, knowing or willful.”38

But the policy precludes indemnification if the insured is ultimately found to have

acted in such a manner.39

         The policy also contains an additional-insured endorsement, effective

September 1, 2018.40 The parties do not dispute that the endorsement applies to

and covers claims against Keystone. The endorsement provides that the coverage


33
     Id. Ex. G.
34
     Id.
35
     Id. at ¶ 14.
36
     Id. at ¶ 19.
37
     Id. at ¶ 15.
38
     Id. at ¶ 18.
39
     Id.
40
     Id. at ¶ 17.
                                          -6-
definitions and exclusions governing the broader policy also apply to the

endorsement.41 The endorsement additionally specifies that it does not cover

“[a]ny ‘claim’ for, or arising out of a ‘wrongful act’ which any insured knew of

before the effective date of this endorsement.”42

           Republic now seeks a declaration that it has no duty to defend or indemnify

Keystone or Ebensburg in relation to the underlying suit under the two prior-notice

provisions (which specify that coverage only applies to wrongful acts of which the

insured had no prior knowledge) and that it has no duty to indemnify under the

intentional-acts exclusion described above. Republic’s complaint consists of three

counts, contending that:

            First, it is not required to defend or indemnify either Keystone or
             Ebensburg under the policy’s prior-notice provision, which states that the
             policy only covers wrongful acts where “[t]he insured had no knowledge
             that such ‘wrongful act’ was likely to give rise to a ‘claim’ hereunder”;

            Second, it is not required to defend or indemnify Keystone under the
             policy endorsement’s prior-notice provision, which excludes from
             coverage “[a]ny ‘claim’ for, or arising out of a ‘wrongful act’ which any
             insured knew of before the effective date of this endorsement”; and

            Third, in the alternative, it is not required to indemnify either party under
             the policy’s intentional-acts exclusion, which disclaims coverage for
             conduct that is “intentional, criminal, fraudulent, dishonest, malicious,
             knowing or willful.”

           Republic alleges that both Keystone and Ebensburg knew that Ebensburg

had committed a “wrongful act” by submitting Custom Installations’ application to



41
     Id.
42
     Id.
                                             -7-
American. Republic claims that this knowledge is evidenced by the fact that an

Ebensburg employee acknowledged receiving a 2015 reservation of rights letter

sent from American to Custom Installations asserting that inaccurate information

had been included on Custom Installations’ application.43 Republic also maintains

that the 2017 depositions support a finding that Keystone and Ebensburg knew

they had committed a wrongful act.

III.      DISCUSSION

          A.    The Four-Corners Rule

          “It is well established that an insurer’s duties under an insurance policy are

triggered by the language of the complaint against the insured.”44 Under this

approach, the “question of whether a claim against an insured is potentially

covered is answered by comparing the four corners of the insurance contract to the

four corners of the complaint.”45 This principle, known as the four-corners rule,

holds that “[a]n insurer is obligated to defend its insured if the factual allegations

of the complaint on its face encompass an injury that is actually or potentially

within the scope of the policy.”46 Pennsylvania provides for no exception to this

rule.47

43
     Id. at ¶ 38.
44
     Kvaerner Metals Div. of Kvaerner U.S., Inc., 908 A.2d 888, 896 (Pa. 2006).
45
     Lupu v. Loan City, LLC, 903 F.3d 382, 389 (3d Cir. 2018) (internal quotation marks omitted)
     (quoting Am. & Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2 A.3d 526, 541 (Pa. 2010)).
46
     Jerry’s Sport Ctr., 2 A.3d at 541 (citations omitted).
47
     Lupu, 903 F.3d at 391 (quoting Burchick Constr. Co., Inc. v. Harleysville Preferred Ins. Co.,
     2014 WL 10965436, at *8 (Pa. Super. 2014)); Kiely on Behalf of Feinstein v. Phila.
     Contributionship Ins. Co., 206 A.3d 1140, 1146 (Pa. Super. 2019) (“We do not consider
     extrinsic evidence.” (citations omitted)).
                                                  -8-
        Keystone argues that the four-corners rule applies and that, for Republic to

show it does not have a duty to defend, it must demonstrate that the factual

allegations in the underlying complaint do not state a claim covered by the policy.

Keystone posits that the two prior-notice provisions constitute exclusions, and thus

that the only question before the Court is whether those exclusions apply on the

face of the underlying complaint. Keystone further asserts that the four-corners

rule governs whether a duty to defend has been triggered; since the Court is

evaluating whether the claims against Keystone and Ebensburg give rise to a duty

to defend, Keystone argues that a strict application of the rule is appropriate.

        In opposition, Republic contends that the four-corners rule is inapplicable

because the Court is not determining whether the claims against Ebensburg and

Keystone are covered by the policy, but rather, whether Ebensburg and Keystone

have satisfied conditions necessary to make the policy effective. Republic asserts

that extrinsic evidence may be used to show that a policy was not in effect at the

time a claim was raised. And Republic argues that it may utilize extrinsic evidence

of Keystone’s and Ebensburg’s prior knowledge because the existence of this

knowledge would render the policy ineffective (under the two prior-notice

provisions).48




48
     As Republic puts it, the four-corners rule does not apply “in the face of evidence that
     completely defeats coverage for the underlying claim.” Doc. 24 at 5.
                                               -9-
        Republic relies on LA Weight Loss Centers, Inc. v. Lexington Insurance Co.

for this proposition.49 There, an insurer asserted that it had no duty to defend a

claim against its insured because the claim had been filed prior to the effective date

of the policy.50 The court agreed because the policy stated that coverage would

only be provided for claims “first made” during the policy period, and extrinsic

evidence showed that the claim was actually first made before the policy took

effect.51 In a footnote, the court explained that application of the four-corners rule

was unnecessary because the parties agreed that the claims would be covered had

the policy been in effect.52

        Republic interprets LA Weight Loss as articulating the fundamental principle

that “an insurer is absolutely entitled to examine evidence outside the four corners

[of the underlying complaint] to determine if the insuring agreement is satisfied.”53

Republic thus appears to distinguish between cases addressing the scope of a

policy’s coverage and those addressing the policy’s existence. Building on this

distinction, Republic contends that the two prior-notice provisions here are, in

essence, conditions which must be met for the policy to come into effect. Though

it does not explicitly say so, Republic seems to suggest that these provisions create


49
     2006 WL 689109 (Phila. Ct. Com. Pl. Mar. 1, 2006), aff’d 998 A.2d 999 (Pa. Super. 2010).
50
     Id. at *3-4.
51
     Id. at *4.
52
     Id. at *4 n.2 (“[A]pplication of the [four-corners rule] is unnecessary, since it is undisputed
     that the factual allegations of the underlying complaint fall within [the policy’s] scope of
     coverage. Instead, the issue before the court is whether the [claim] was first made during the
     effective date of the [policy].”).
53
     Doc. 24 at 6.
                                                - 10 -
conditions precedent.54 Republic consequently claims that Keystone’s arguments

are incorrect because they are based on the false premise that the prior-notice

provisions are exclusions and not simply conditions to the agreement.

        Republic’s argument fails because the prior-notice provisions constitute

exclusions and not conditions precedent.55 In Borough of Moosic v. Darwin

National Assurance Co., the Third Circuit ruled that the determination of whether a

policy provision is an exclusion or condition precedent is not controlled by the

provision’s placement.56 The insurer there argued that a related-claims provision

constituted a condition precedent because it was not located within the policy’s

listed exclusion (it was instead within the policy’s section titled “Conditions”).57

Rejecting this assertion, the Third Circuit reasoned that a provision’s effect, not its

placement, was controlling.58 Accordingly, Moosic analyzed the provision,




54
     “A condition precedent is either an act of a party that must be performed or a certain event that
     must happen before a contractual right accrues or contractual duty arises.” Borough of Moosic
     v. Darwin Nat’l Assur. Co., 556 Fed. Appx. 92, 97 (3d Cir. 2014) (internal quotation marks
     omitted) (quoting 13 Williston on Contracts § 38:7 (4th ed.)). “Condition precedents neither
     confer nor exclude coverage for a particular risk but, rather, impose certain duties on the
     insured in order to obtain the coverage provided by the policy.” Id. (internal quotation marks
     and citations omitted). By comparison, “[a]n exclusion in an insurance policy is a ‘limitation
     of liability or carving out of certain types of loss to which the coverage or the protection of the
     policy does not apply.’” Id. (quoting 17 Williston on Contracts § 49:111 (4th ed.)).
55
     The Court declines to address the question of whether the four-corners rule applies even where
     an insurer argues that coverage does not exist (as opposed to that the insured is excluded from
     coverage).
56
     556 Fed. Appx. at 97-98.
57
     Id. at 96-97.
58
     Id. at 97-98 (“Other courts have found that the location of a provision within an insurance
     policy does not determine whether it is a condition or an exclusion.” (citing Stonewall Ins. Co.
     v. Asbestos Claims Mgmt. Corp., 73 F.3d 1178, 1205 (2d Cir. 1995))).
                                                   - 11 -
determined it had an exclusionary effect, and concluded that it was therefore an

exclusion.59

        Although Moosic is not binding, the Court finds its reasoning persuasive,

and decides that it is appropriate to evaluate the prior-notice provisions according

to what they actually do rather than by how they are labeled.60 Applying this

standard, the Court holds that the prior-notice provisions are exclusionary in effect

and thus constitute exclusions. Though the provisions facially appear to define

(rather than exclude) claims under the policy, they operate solely to exclude

coverage. In essence, they serve to limit coverage to those claims of which an

insured had prior notice.61

        The Court also notes that the prior-notice provisions are inconsistent with

the definition of a condition precedent. As Moosic explained, a condition

precedent sets forth an “act the insured must perform” or a “certain event that must

occur.”62 The Moosic court reasoned that the related-claims provision at issue in

that case did not “fit within” the delineation of a condition precedent because it did

not require an action; rather, it provided that the policy would not cover related

claims raised prior to the policy’s effective date. Likewise, here, the prior-notice


59
     Id. at 98.
60
     See also Peters v. World Mut. Health & Acc. Ins. Co. of Pa., 213 A.2d 116, 117-18 (Pa. Super.
     1965) (finding that a provision was an exclusion and not a condition precedent based on the
     language used despite the fact that the provision was not located within the policy’s “formal
     [e]xceptions” clause).
61
     Moosic, 556 Fed. Appx. at 98 (“Because the Related Claims provision limits coverage, we find
     that it is an exclusion to the insurance policy.” (citations omitted)).
62
     Id. at 97.
                                                  - 12 -
provisions do not require an act or event to occur. They merely specify that past

wrongful acts of which an insured has knowledge are excluded from coverage.

        Because the prior-notice provisions constitute exclusions, the question

before the Court now is whether Republic can show that the prior-notice or

intentional-act exclusions apply on the face of the underlying complaint. In

resolving this issue, the Court will not consider extrinsic evidence. The Court

respectfully declines to adopt Republic’s interpretation of the four-corners rule as

allowing extrinsic evidence where consistent with the underlying complaint. The

Court further declines to revisit the well-reasoned and thoughtful decision set forth

in MMG Insurance Co. v. Guiro, Inc.63

        B.      The Prior-Notice Exclusions

        The Court concludes that the prior-notice exclusions do not obviate

Republic’s duty to defend or indemnify Keystone or Ebensburg. Republic argues

that these exclusions apply on the face of the underlying complaint based on the

following five allegations from American’s complaint against Keystone and

Ebensburg:

        36.     Custom Installations’ Answers, provided by Ebensburg, which
                generally misrepresented the nature of its work and specifically
                misrepresented that Custom Installations did not perform roofing
                work or work above the defined height of 15 feet, contained essential


63
     432 F. Supp. 3d 471, 475-76 (M.D. Pa. 2020) (Jones, J.) (“Both Pennsylvania courts and the
     Third Circuit have been abundantly clear that, under Pennsylvania law, ‘[w]e do not consider
     extrinsic evidence’ when determining whether ‘a claim against an insured is potentially
     covered’ for purposes of determining whether an insurer has a duty to defend.” (alterations in
     original) (citations omitted)).
                                               - 13 -
               facts that formed the inducement for American to issue the Policy to
               Custom Installations.

        38.    American did not learn that Ebensburg completed the Application,
               Questionnaire, and Risk Questionnaire for Custom Installations until
               the November 7, 2017 depositions of Ebensburg employees Karen
               Ligda and Kurtis Deyulis.

        39.    On July 20, 2015, American issued Custom Installations a workers’
               compensation policy . . . (the “Policy”). American issued the Policy
               in reliance on the accuracy of the information contained in the
               Application, the Questionnaire, and the Risk Questionnaire that
               Custom Installations does not engage in the roofing business and its
               workers do not work more than 15 feet above ground.

        40.    Because of the above-described misrepresentations of material fact,
               American has sued Custom Installations in this Court, Civil Action
               No. 3:15-cv-00295 for recission of the workers’ compensation policy
               and for fraud (the “Custom Installations Lawsuit”). In the Custom
               Installations Lawsuit, Custom Installation admitted that its application
               to American contains false information.

        47.    Keystone breached its contractual and professional duties to American
               when Ebensburg, its partner agency, submitted materially false
               information in its proposal for the issuance of a workers’
               compensation policy to Custom Installations.

        As an initial matter, the Court must determine the appropriate standard

governing the exclusions’ applicability. In Selko v. Home Insurance Co., the Third

Circuit offered an extended discussion of what an insurer must demonstrate to

establish that a prior-notice exclusion applies under a professional-negligence

policy.64 The prior-notice provision at issue there extended coverage to past claims

only where the insured “had no basis to believe that [he] had breached a

professional duty.”65

64
     139 F.3d 146, 150-52 (3d Cir. 1998).
65
     Id. at 150.
                                            - 14 -
        Emphasizing the phrase “no basis to believe,” Selko ruled that the policy

called for a two-step analysis. First, the insurer needed to show “that the insured

knew of certain facts.”66 “Second, in order to determine whether the knowledge

actually possessed by the insured was sufficient to create a ‘basis to believe,’ it

must be determined that a reasonable lawyer in possession of such facts would

have had a basis to believe that the insured had breached a professional duty.”67

The first step requires subjective knowledge, while the second looks to an

objective reasonable-professional standard.

        The parties dispute whether the Selko standard applies. Republic contends

that the standard governs the policy’s prior-notice exclusion because the provision

refers to wrongful acts that an insured knew “would likely give rise to a claim.”68

Republic also maintains that the standard applies to the policy endorsement’s prior-

notice exclusion because Selko set forth the general standard under which prior-

notice exclusions should be analyzed. Keystone contends that both exclusions

require subjective knowledge of the alleged wrongful act.

        The Court finds first that the Selko standard applies to the policy’s prior-

notice exclusion. Though the exclusion does not use the term “basis to believe,”

its language necessarily implicates both a subjective component (regarding the

insured’s “knowledge” of a wrongful act) and an objective component (regarding


66
     Id. at 152.
67
     Id.
68
     Doc. 12 at ¶ 15.
                                          - 15 -
whether the insured should have known that the wrongful act “would likely give

rise to a claim”). Consequently, application of the Selko standard is warranted

under this exclusion.

        In contrast, the Court determines that the policy endorsement’s prior-notice

exclusion is governed by a purely subjective standard. The policy endorsement

disclaims coverage for “[a]ny ‘claim’ for, or arising out of, a ‘wrongful act’ which

any insured knew of before the effective date of this endorsement.”69 Given that

this exclusion does not include any language referencing a reasonable-person

standard (i.e., “basis to believe,” “would likely give rise to”), use of an objective

standard would be inapposite.

        Despite the different standards governing each exclusion, the Court

concludes that both are inapplicable for the same reason: the underlying complaint

does not allege facts showing that either Keystone or Ebensburg possessed

subjective knowledge that they had committed a wrongful act. The allegations

Republic cites plead only that Ebensburg completed Custom Installations’

insurance application and that the application contained incorrect information.

Importantly, the complaint does not allege that Ebensburg supplied the

information, falsified it, or even knew that it was incorrect. The complaint also

does not allege any facts establishing that Keystone was aware that the application

had been submitted with false information. As a result, the Court cannot hold that


69
     Id. at ¶ 17 (emphasis added).
                                         - 16 -
these exclusions apply on the face of the underlying complaint. Republic’s claims

regarding its duty to defend are therefore dismissed.

        C.      Duty to Indemnify and the Intentional-Conduct Exclusion

        The Court further declines to reach the question of Republic’s duty to

indemnify under the policy as Republic’s claims on this issue are unripe. “The

existence of a case and controversy is a prerequisite to all federal actions, including

those for declaratory or injunctive relief.”70 “Ripeness is a question of timing and

‘its basic rationale is to prevent the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements.’”71

        In general, an insurer’s claims regarding its duty to indemnify are “not ripe

for adjudication until the insured is in fact held liable in the underlying suit.”72

Because “[a]ctual indemnification depends upon the existence or nonexistence of

facts not yet established” prior to adjudication, “a decision on [an insurer’s]

obligation to indemnify” is often inappropriate.73 Accordingly, Republic’s claims




70
     Am. States Ins. Co. v. Component Tech., Inc., 420 F. Supp. 2d 373, 374 (M.D. Pa. 2005)
     (internal quotation marks omitted) (quoting Peachlum v. City of York, 333 F.3d 429, 433 (3d
     Cir. 2003)).
71
     Id. (quoting Taylor v. Upper Darby, 983 F.2d 1285, 1290 (3d Cir. 1993)).
72
     Metropolitan Property & Cas. Ins. Co. v. Spayd, 2017 WL 3141170, at *2 (E.D. Pa. July 24,
     2017) (citations omitted).
73
     C. H. Heist Caribe Corp. v. Am. Home Assur. Co., 640 F.2d 479, 483 (3d Cir. 1981); Heffernan
     & Co. v. Hartford Ins. Co. of Am., 614 A.2d 295, 298 (Pa. Super. 1992) (holding that an entry
     of summary judgment on the scope of an insurer’s duty of indemnification was inappropriate
     prior to an entry of judgment in the underlying action).
                                                - 17 -
regarding its duty of indemnification are dismissed without prejudice as unripe

until further factual development has occurred.74

IV.     CONCLUSION

        Ebensburg’s and Keystone’s motion to dismiss pursuant to Rule 12(b)(6) is

granted. Leave to amend Republic’s claims regarding its duty to defend is denied.

“Among the grounds that could justify a denial of leave to amend are undue delay,

bad faith, dilatory motive, prejudice, and futility.”75 “Futility” means that the

complaint, as amended, would fail to state a claim upon which relief could be

granted.76 Although the federal rules articulate a “liberal pleading philosophy,” a

court will dismiss the amended complaint in its entirety with prejudice because

another opportunity for amendment would be futile.77

        Amendment in this case on the question of Republic’s duty to defend would

be futile because the question of whether any of the three policy exclusions apply

is contingent upon a limited set of facts contained within the four corners of the

underlying complaint. Because these facts cannot be supplemented, and because

they have been duly analyzed by this Court, any amendment would be futile.

Accordingly, Republic’s claims regarding its duty to defend are dismissed with


74
     Med. Assur. Co., Inc. v. Hellman, 610 F.3d 371, 375 (7th Cir. 2010) (noting that the proper
     disposition in these circumstances is to dismiss without prejudice); Spayd, 2017 WL 3141170,
     at *2 (same).
75
     Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir. 1993).
76
     Burlington, 114 F.3d at 1434. In assessing “futility,” the District Court applies the same
     standard of legal sufficiency as applies under Rule 12(b)(6). Id.; 3 Moore's Federal Practice,
     supra § 15.15[3], at 15-47, 48 (3d ed. 2000).
77
     See Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008).
                                                 - 18 -
prejudice and leave to amend is denied. Since Republic’s claims regarding its duty

to indemnify are unripe, they are dismissed without prejudice.

      An appropriate Order follows.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                       - 19 -
